[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff's motions to dismiss #104 and #110 are now moot. In motion #104, the defendant requests dismissal on the ground that the plaintiff failed to exhaust his administrative remedies. According to the letter dated December 13, 1992, from Eli Gussen to the plaintiff's attorney, the plaintiff has completely exhausted his administrative remedies.
In motion #110, the defendant requests dismissal on the ground that the second pending action, Docket No. 107041, should be the only remedy available to the plaintiff. The court, Kulawiz, J., dismissed the second action in a decision filed April 15, 1993. The court, Kulawiz, J., did not address the issues of wrongful discharge or violation of due process.
Consequently, the plaintiff's objection to the defendant's motions to dismiss #104 and #110 are sustained, as the issues raised by the defendant are now moot.
/s/ Sylvester SYLVESTER, J.